Exhibit 10.11

Executive Form

FY 2020

Non-U.S.

 

RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.Notice of Grant; Acceptance of Agreement.  Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Corporation hereby
grants to the Grantee the number of RSUs indicated on the Notice of Grant
attached hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Grantee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to the RSUs.  By accepting the Agreement, the Grantee agrees to be bound
by the terms of the Plan and this Agreement and further agrees that all the
decisions and determinations of the Committee shall be final and binding.

 

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time. The RSUs granted herein constitute
an Award within the meaning of the Plan and in the event of any conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern.

 

3.Terms of Restricted Stock Units.  The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

 

(a)Each RSU (collectively “Restricted Units”) shall convert into one share of
the Company’s common stock, $.01 par value per share (the “Common Stock”).  The
Grantee shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in shares of the Common Stock in respect
of the RSUs until such RSUs have vested and converted into shares of Common
Stock (hereinafter “RSU Shares”).  

 

(b)Should any dividends be declared and paid with respect to the shares of
Common Stock during the period between (a) the Grant Date and (b) the Vesting
Date (i.e., shares of Common Stock issuable under the Restricted Units are not
issued and outstanding for purposes of entitlement to the dividend), the Company
shall credit to a dividend equivalent bookkeeping account (the “Dividend
Equivalent Account”) the value of the dividends that would have been paid if the
outstanding Restricted Units at the time of the declaration of the dividend were
outstanding shares of Common Stock.  At the same time that the corresponding
Restricted Units are converted to shares of Common Stock and distributed to the
Grantee as set forth in Section 4, the Company shall pay to the Grantee a lump
sum cash payment equal to the value of the dividends credited to the Grantee’s
Dividend Equivalent Account that correspond to such Restricted Units; provided,
however, that any dividends that were credited to the Grantee’s Dividend
Equivalent Account that are attributable to Restricted Units that have been
forfeited as provided in this Agreement shall be forfeited and not payable to
the Grantee.  No interest shall accrue on any dividend equivalents credited to
the Grantee’s Dividend Equivalent Account.

1

 

--------------------------------------------------------------------------------

 

 

(c)The Restricted Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution. Any attempt to transfer Restricted Units in contravention of this
Section is void ab initio. Restricted Units shall not be subject to execution,
attachment or other process.  

 

(d)Forfeiture of Restricted Units and RSU Shares on Certain Conditions. Grantee
hereby acknowledges that the Hexcel Group has given or will give Grantee access
to certain confidential, proprietary or trade secret information, which the
Hexcel Group considers extremely valuable and which provides the Hexcel Group
with a competitive advantage in the markets in which the Hexcel Group develops
or sells its products.  The Grantee further acknowledges that the use of such
information by Grantee other than in furtherance of Grantee’s job
responsibilities with the Hexcel Group would be extremely detrimental to the
Hexcel Group and would cause immediate and irreparable harm to the Hexcel
Group.  In exchange for access to such confidential, proprietary or trade secret
information, Grantee hereby agrees as follows:

 

(i)Notwithstanding anything to the contrary contained in this Agreement, should
the Grantee breach the “Protective Condition” (as defined in Section 3(d)(ii)),
then (A) any Restricted Units, to the extent not previously converted into RSU
Shares and distributed to the Grantee, shall immediately be forfeited upon such
breach, (B) the Grantee shall immediately deliver to the Company the number of
RSU Shares previously distributed to the Grantee during the 180-day period prior
to the termination of the Grantee’s employment with any member of the Hexcel
Group and (C) if any RSU Shares were sold during the 180-day period immediately
prior to such termination of employment in an arms’ length transaction or
disposed of in any other manner, the Grantee shall immediately deliver to the
Company all proceeds of such arms’ length sales and if disposed of otherwise
than in arms’ length sale, the Fair Market Value of such RSU Shares determined
at the time of disposition.  The RSU Shares and proceeds to be delivered under
clauses (B) and (C) may be reduced to reflect the Grantee’s liability for taxes
payable on such RSU Shares and/or proceeds.  

 

(ii)“Protective Condition” shall mean that (A) the Grantee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Grantee, or
otherwise imposed on Grantee by applicable law, and (B) during the time Grantee
is employed by any member of the Hexcel Group and for a period of one year
following the termination of the Grantee’s employment with any member of the
Hexcel Group, the Grantee does not (1) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Grantee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Grantee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Grantee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Grantee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Grantee’s employment terminates, (2) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Grantee or any other Person, of any Person who was at the date
of termination of the Grantee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Grantee worked closely or was an employee with whom
the Grantee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Grantee’s employment
terminates or (3) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products.

2

 

--------------------------------------------------------------------------------

 

 

(iii)In the event Section 3(d)(i) or Section 3(d)(ii) is unenforceable in the
jurisdiction in which the Grantee is employed on the date hereof, such section
nevertheless shall be enforceable to the full extent permitted by the laws of
any jurisdiction in which the Company shall have the ability to seek remedies
against the Grantee arising from any activity prohibited by this Section 3(d).

 

(iv)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to the RSU Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Grantee pursuant
to the Plan, including recovery of shares distributed or the proceeds of shares
sold or transferred, the Grantee shall accept such forfeiture and comply with
any Company request or demand for recoupment of compensation received.

 

4.Vesting and Conversion of Restricted Units.  Subject to Section 5, the
Restricted Units shall vest and be converted into an equivalent number of RSU
Shares that will be immediately distributed to the Grantee at the rate of
33-1/3% of the Restricted Units on each of the first three anniversaries of the
Grant Date (each such date a “Vesting Date”).  The vesting of the Restricted
Units is cumulative, but shall not exceed 100% of the RSU Shares subject to the
Restricted Units.  If the foregoing schedule would produce fractional RSU Shares
on a Vesting Date, the number of RSU Shares for which the Restricted Units
becomes vested on such Vesting Date shall be rounded down to the nearest whole
RSU Share, with the portion that did not become vested as provided above,
because of the rounding down, shall become vested on the third anniversary of
the Grant Date so that the entire portion of the Restricted Units is vested on
the third anniversary of the Grant Date, provided that the Grantee has not had a
termination of employment prior to such date, except as provided in Section 5
below.

 

5.Termination of Employment; Change in Control.

 

(a)For purposes of the grant hereunder, any transfer of employment by the
Grantee within the Hexcel Group or any other change in employment that does not
constitute a “separation from service” within the meaning of Section 1.409A-1(h)
of the Treasury Regulations (or any successor provision), shall not be
considered a termination of employment by the applicable member of the Hexcel
Group.  Any change in employment that does constitute a “separation from
service” within the meaning of Section 1.409A-1(h) of the Treasury Regulations
(or any successor provision) shall be considered a termination of employment.

 

(b)Subject to Section 5(d), if the Grantee’s employment with a member of the
Hexcel Group terminates due to death or upon a Qualifying Termination, all
Restricted Units shall immediately vest, be converted into RSU Shares and be
distributed to the Grantee’s personal representative within 30 days of the date
of such termination.  If the Grantee’s employment with a member of the Hexcel
Group terminates due to the Grantee’s Retirement (as defined in the last Section
hereof) or termination by the Hexcel Group following the Grantee’s Disability
(as defined in the last Section hereof), all Restricted Units shall continue to
vest (and be converted into an equivalent number of RSU Shares that will be
distributed to the Grantee) in accordance with Section 4 above. If, following
Grantee’s Retirement or termination by the Hexcel Group following the Grantee’s
Disability, the Grantee dies prior to the third anniversary of the Grant Date,
then all Restricted Units shall immediately vest, be converted into RSU Shares
and be distributed to the Grantee’s personal representative within 30 days of
the date of such death.

 

3

 

--------------------------------------------------------------------------------

 

(c)If the Grantee’s employment with a member of the Hexcel Group terminates for
any reason other than due to death, Disability or Retirement, the Grantee shall
forfeit all unvested Restricted Units.

 

(d)Notwithstanding any other provision contained herein or in the Plan, in the
event of a Change in Control (as defined in the last Section hereof), and
provided Grantee has been continuously employed with the Hexcel Group from the
Grant Date through the date of such event or has terminated employment prior to
the date of such event due to Retirement or termination by the Hexcel Group
following the Grantee’s Disability, then all Restricted Units shall immediately
vest, be converted into RSU Shares and be distributed to the Grantee within 30
days of the date of such Change in Control; provided that this Section 5(d)
shall not apply as a result of the consummation of the merger (the “Woodward
Merger”) contemplated by the AGREEMENT AND PLAN OF MERGER, dated as of January
12, 2020, by and among the Company, Woodward, Inc., and Genesis Merger Sub, Inc.
Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the Restricted Units and, in such
event, the Committee may take such actions as it deemed appropriate pursuant to
the Plan, consistent with the requirements of the Applicable Regulations (as
defined below).

 

6.Issuance of Shares.  Any RSU Shares to be issued to the Grantee under this
Agreement may be issued in either certificated form, or in uncertificated form
(via the Direct Registration System or otherwise).

 

7.Taxes.

 

(a)Upon the conversion into RSU Shares of some or all of the Restricted Units,
absent a notification by the Grantee to the Company which is received by the
Company at least three business days prior to the date of such conversion to the
effect that the Grantee will pay to the Company or its Subsidiary by check or
wire transfer any any income tax, social insurance, social security, payroll
tax, national insurance contributions, social contributions, other
contributions, payment on account obligations or other amounts (“Withholding
Taxes”) the Company reasonably determines it or its Subsidiary is required to
withhold, collect or account for under applicable laws with respect to the
Restricted Units which are the subject of such conversion, the Company will
reduce the number of RSU Shares to be distributed to the Grantee in connection
with such conversion by a number of RSU Shares the Fair Market Value on the date
of such conversion of which is equal to the total amount of Withholding Taxes;
provided, however, that, even in the absence of such notification from the
Grantee, the Committee shall retain the discretion at all times to require the
Grantee to pay to the Company or its Subsidiary by check or wire transfer the
Withholding Taxes.  In the event the Grantee elects to pay to the Company or its
Subsidiary the Withholding Taxes with respect to the conversion of some or all
of the Restricted Units by check or wire transfer, the Company's obligation to
deliver RSU Shares shall be subject to the payment in available funds by the
Grantee of all Withholding Taxes with respect to the Restricted Units which are
the subject of such conversion.  The Company or its Subsidiary shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any Withholding Taxes required to be withheld,
collected or accounted for with respect to such payment.  If the obligation for
Withholding Taxes is satisfied by withholding RSU Shares, for tax purposes the
Grantee will be deemed to have been issued the full number of RSU Shares subject
to the converted Restricted Units, notwithstanding that a number of RSU Shares
are held back solely for purposes of paying the Withholding Taxes.

 

4

 

--------------------------------------------------------------------------------

 

(b)Regardless of any action the Company or its Subsidiary takes with respect to
any such Withholding Taxes, the Grantee acknowledges that the ultimate liability
for all Withholding Taxes legally due by the Grantee is and remains the
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or its Subsidiary.  The Grantee further acknowledges that the Company
and its Subsidiary (i) make no representations or undertakings regarding the
treatment of any Withholding Taxes in connection with any aspect of the
Restricted Units, including the grant, vesting or settlement of the Restricted
Units and the subsequent sale of any RSU Shares acquired at settlement; and (ii)
do not commit to structure the terms of the grant or any aspect of the
Restricted Units to reduce or eliminate the Grantee’s liability for Withholding
Taxes.  Further, if the Grantee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
the Grantee acknowledges that the Company or its Subsidiaries may be required to
collect, withhold or account for Withholding Taxes in more than one
jurisdiction.

 

8.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Grantee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

 

9.No Entitlement or Claims for Compensation.  In connection with the acceptance
of the grant of RSUs under this Agreement, the Grantee acknowledges the
following:

 

(a)The Plan is established voluntarily by the Company, the grant of restricted
stock units under the Plan is made at the discretion of the Committee and the
Plan may be modified, amended, suspended or terminated by the Company at any
time.

 

(b)The grant of Restricted Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted repeatedly in the past.

 

(c)All decisions with respect to future grants of restricted stock units, if
any, will be at the sole discretion of the Committee.

 

(d)The Grantee is voluntarily participating in the Plan.

 

(e)This grant of Restricted Units and any RSU Shares acquired under the Plan in
connection with the Restricted Units are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary and which are outside the scope of the Grantee’s
employment contract, if any.

 

(f)This grant of Restricted Units and any shares acquired under the Plan and
their value are not to be considered part of the Grantee’s normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

(g)This grant of Restricted Units and any RSU Shares acquired under the Plan in
connection with the Restricted Units are not intended to replace any pension
rights or compensation.

 

(h)The future value of RSU Shares is unknown and cannot be predicted with
certainty.  If the Grantee vests in the Restricted Units and receives RSU
Shares, the value of the acquired shares may increase or decrease.  The Grantee
acknowledges and agrees that neither the Company nor any Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the
Restricted Units or of any amounts received by the Grantee pursuant to the
Restricted Units or the subsequent sale of any RSU Shares acquired in connection
with the Restricted Units.

5

 

--------------------------------------------------------------------------------

 

 

(i)The Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s termination of employment or service for
any reason whatsoever, whether or not in breach of contract or local labor law,
insofar as these rights, claim or entitlement arise or may arise from the
Grantee’s ceasing to have rights under or be entitled to Restricted Units as a
result of such termination or loss or diminution in value of the Restricted
Units or any of the RSU Shares received in connection with the Restricted Units
as a result of such termination, and the Grantee irrevocably releases the
Company and its Subsidiaries, as applicable, from any such rights, entitlement
or claim that may arise.  If, notwithstanding the foregoing, any such right or
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Agreement, the Grantee shall be deemed to have irrevocably waived
the Grantee’s entitlement to pursue such rights or claim.

 

10.Data Privacy.  

 

(a)The Grantee hereby acknowledges and understands that the Grantee’s personal
data is collected, retained, used, processed, disclosed and transferred, in
electronic or other form, as described in this Agreement by and among, as
applicable, the Grantee’s employer, the Company and its Subsidiaries, and third
parties assisting in the implementation, administration and management of the
Plan for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan.

 

(b)The Grantee understands that the Grantee’s employer, the Company and its
Subsidiaries hold certain personal information about the Grantee regarding the
Grantee’s employment, the nature and amount of the Grantee’s compensation and
the fact and conditions of the Grantee’s participation in the Plan, including,
but not limited to, the Grantee’s name, home address, telephone number and
e-mail address, date of birth, social insurance number or other identification
number, salary, nationality, job title, any equity or directorships held in the
Company or its Subsidiaries, and details of all restricted stock units or any
other entitlement to equity awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, in connection with the implementation,
management and administration of the Plan (the “Data”).

 

(c)The Grantee understands that the Data may be transferred to the Company, its
Subsidiaries and any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country, or elsewhere, and that the recipient’s country may
have a lower standard of data privacy rights and protections than the Grantee’s
country of residence.  The Grantee understands that the Grantee may request a
list with the names and addresses of any recipients of the Data by contacting
the Grantee’s local human resources representative.  The Grantee understands
that the recipients receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including transfers of such
Data to a broker or other third party.  The Grantee understands that the Data
will be held only as long as is necessary to implement, administer and manage
the Grantee’s participation in the Plan in accordance with applicable law.  The
Grantee understands that the Grantee may, at any time, request to access or be
provided the Data, request additional information about the storage and
processing of the Data, require any corrections or amendments to the Data, in
any case without cost and to the extent permitted by law, by contacting in
writing the Grantee’s local human resources representative.  The Grantee may
also refuse or withdraw the consents in the Agreement; the Grantee understands,
however, that not providing or withdrawing consent to the processing of his/her
Data may affect the Grantee’s ability to participate in the Plan.  For more
information on the processing of his or her Data and other personal data, the
Grantee is referred to the Privacy Notice made available provided to him/her by
his/her employer.  

 

6

 

--------------------------------------------------------------------------------

 

11.Country Specific Terms.  Notwithstanding anything to the contrary herein, the
Restricted Units shall be subject to the Country-Specific Terms attached hereto
as an Addendum to this Agreement.  In addition, if the Grantee relocates to one
of the countries included in the Country-Specific Terms, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan.  The Country-Specific Terms constitute part of this Agreement and are
incorporated herein by reference.

 

12.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with the
requirements of Section 409A of the Code and applicable Treasury Regulations and
other generally applicable guidance issued thereunder (collectively, the
“Applicable Regulations”), and this Agreement shall be interpreted for all
purposes in accordance with this intent.  

 

(b)Notwithstanding any term or provision of this Agreement (including any term
or provision of the Plan incorporated in this Agreement by reference), the
parties hereto agree that, from time to time, the Company may, without prior
notice to or consent of the Grantee, amend this Agreement to the extent
determined by the Company, in the exercise of its discretion in good faith, to
be necessary or advisable to prevent the inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

 

(c)In the event that the RSU Shares issuable or amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Grantee shall be solely liable for the payment of any such
taxes, penalties or interest.  Although the Company intends to administer the
Plan and this Agreement to prevent adverse taxation under the Applicable
Regulations, the Company does not represent nor warrant that the Plan or this
Agreement complies with any provision of federal, state, local or other tax law.

 

(d)Except as otherwise specifically provided herein, the time for distribution
of the RSU Shares as provided in Sections 4, 5(b) and 5(d) shall not be
accelerated or delayed for any reason, unless to the extent necessary to comply
with or permitted under the Applicable Regulations.

 

(e)Notwithstanding any term or provision of this Agreement to the contrary, if
the Grantee is a specified employee (as defined in Section 409A(a)(2)(B)(i) of
the Code) as of the date of his or her termination of employment, then any RSU
Shares issuable or amounts payable to the Grantee under this Agreement on
account of his or her termination of employment shall be issued or paid to the
Grantee upon the later of (i) the date such RSU Shares or amounts would
otherwise be issuable or payable to the Grantee under this Agreement without
regard to this Section 12(e) and (ii) the date which is six months following the
date of the Grantee’s termination of employment.  The preceding sentence shall
not apply in the event Grantee’s termination of employment is due to his or her
death.  If the Grantee should terminate employment for a reason other than his
or her death but subsequently die during the six-month period described in
subclause (ii) of the first sentence above, such six-month period shall be
deemed to end on the date of the Grantee’s death.

 

7

 

--------------------------------------------------------------------------------

 

13.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Grantee.

 

14.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

15.Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA,
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

16.Miscellaneous.  This Agreement cannot be changed or terminated orally. This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof. This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Grantee, the Grantee’s heirs, executors, administrators and legal
representatives. The section headings herein are intended for reference only and
shall not affect the interpretation hereof.

 

17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

18.Definitions.  For purposes of this Agreement:

 

(a)“Cause” shall mean:

 

(i)the willful and continued failure by the Grantee to substantially perform his
duties or discharge his responsibilities to the Company, or to follow the
reasonable requests of his supervisor to undertake actions falling within the
scope of such duties and responsibilities; or

 

(ii)any fraudulent or intentional misconduct by the Grantee that causes or might
reasonably be expected to cause material reputational, financial or other harm
to the Company, or any improper or grossly negligent failure by the Grantee,
including in a supervisory capacity, to identify, escalate, monitor or manage,
in a timely manner and as reasonably expected, risks that cause or might
reasonably be expected to cause material reputational, financial or other harm
to the Company; or

 

(iii)any conduct that violates the covenants set forth in Section 3(c) hereof or
restrictive covenants in any other written agreement between the Grantee and the
Company, or violates requirements of the Company embodied in its employee
policies adopted from time to time including, but not limited to, policies
directed to ethical business conduct, insider trading, anti-corruption,
harassment, and other policies proscribing or prohibiting conduct as an employee
of the Company; or

8

 

--------------------------------------------------------------------------------

 

 

(iv)the Grantee becomes subject to a suspension or debarment proceeding, or
related investigations, conducted in connection with any actual or suspected
violations of any United States Government procurement laws or regulations, or
is for any other reason ineligible to participate in the discussion, negotiation
and entering into of contracts with respect to United States government
procurement, or fails to obtain or maintain any professional license reasonably
required for the Grantee lawfully to perform her duties and responsibilities.

 

No act, or failure to act, on the Grantee's part shall be considered "willful"
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company. The
Grantee shall not be deemed to have been terminated for Cause without delivery
to the Grantee of a written notice of termination from the Chief Executive
Officer specifying the grounds for Cause.

 

(b)“Change in Control” shall mean:

 

(i)any person (as defined in Section 3(a)(9) of the Securities Exchange Act
of1934, as amended (the "Exchange Act"), as modified and used in Sections 13(d)
and 14(d) of the Exchange Act) (a "Person") is or becomes the Beneficial Owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of more than 50% of either (A) the combined fair market value of
the then outstanding stock of the Company (the “Total Fair Market Value”) or (B)
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (I) any acquisition by the Company
or any of its affiliates, (II) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its affiliates,
(III) any Person who becomes such a Beneficial Owner in connection with a
transaction described in the exclusion within paragraph (4) below and (IV) any
acquisition of additional stock or securities by a Person who owns more than 50%
of the Total Fair Market Value or Total Voting Power of the Company immediately
prior to such acquisition; or

 

(ii)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company that, together with any securities acquired directly
or indirectly by such Person within the immediately preceding twelve-consecutive
month period, represent 40% or more of the Total Voting Power of the Company;
excluding, however, any acquisition described in sub-clauses (I) through (IV) of
subsection (1) above; or

 

(iii)a change in the composition of the Board such that the individuals who, as
of the original effective date of this Agreement, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered an
Incumbent Director; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person or legal entity other than the
Board shall not be considered an Incumbent Director; provided finally, however,
that, as of any time, any member of the Board who has been a director for at
least twelve consecutive months immediately prior to such time shall be
considered an Incumbent Director for purposes of this definition, other than for
the purpose of the first proviso of this definition; or

 

9

 

--------------------------------------------------------------------------------

 

(iv)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company or a sale or other disposition of all or
substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (A) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the outstanding Common Stock of the Company and Total Voting
Power immediately prior to such Corporate Transaction will Beneficially Own,
directly or indirectly, more than 50%, respectively, of the outstanding common
stock and the combined voting power of the  then outstanding securities entitled
to vote generally in the election of directors of the company resulting from
such Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (B) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries); provided, however, that
notwithstanding anything to the contrary in subsections (1) through (4) above,
an event which does not constitute a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company, each as defined in Section
1.409A-3(i)(5) of the Treasury Regulations (or any successor provision), shall
not be considered a Change in Control for purposes of this Agreement.

 

(c)“Disability” shall mean Disability as determined under the Company’s
then-existing long-term disability compensation programs;

 

(d)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

 

(e)“Hexcel Group” shall mean the Company and its Subsidiaries;

 

(f)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) of the Exchange Act and shall
include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

 

(g)“Qualifying Termination” shall mean a termination of Grantee’s employment
with a member of the Hexcel Group without Cause or for Good Reason, in each case
during the twenty-four month period beginning on the date of the consummation of
the Woodward Merger;

 

(h)“Retirement” shall mean termination of the Grantee’s employment with a member
of the Hexcel Group, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Hexcel Group; and

 

(i)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning of
Rule 405 under the Securities Act.




10

 

--------------------------------------------------------------------------------

 

ADDENDUM TO RESTRICTED STOCK UNIT AGREEMENT

COUNTRY-SPECIFIC TERMS

FOR PARTICIPANTS OUTSIDE THE U.S.

These Country-Specific Terms include additional terms and conditions that govern
the Restricted Units awarded to the Grantee under the Plan if the Grantee
resides in one of the countries listed below.  Capitalized terms used but not
defined in these Country-Specific Terms are defined in the Plan or this
Agreement and have the meanings set forth therein.

FRANCE

French Sub-Plan

The Restricted Units are intended to qualify for specific treatment under French
tax and social security laws and are subject to the provisions below and the
Specific and Additional Terms and Conditions for French Employees (the “French
Sub-Plan”), which has been provided to the Grantee and is incorporated herein.
Capitalized terms below shall have the same definitions assigned to them under
the French Sub-Plan and the Agreement.

No Dividend Equivalents

The Grantee shall not be entitled to any dividend equivalents with respect to
the RSUs and accordingly, no dividend equivalents shall be credited to the
Grantee.

Vesting.

The following provision replaces the first sentence in Section 4 of the
Agreement:

“Subject to Section 5, the Restricted Units shall vest and be converted into an
equivalent number of RSU Shares that will be immediately distributed to the
Grantee at the rate of 66-2/3% of the Restricted Units on the second anniversary
of the Grant Date and 33-1/3% on the third anniversary of the Grant Date.”

Closed Periods

The Grantee may be subject to restrictions on sale of RSU Shares during Closed
Periods as set forth in the French Sub-Plan.

UNITED KINGDOM

U.K. Sub-Plan.  The Stock Units are granted under the Sub-Plan for U.K.
Employees and subject to the terms thereof.

Stock Units Payable Only in Shares.  Notwithstanding any discretion in the Plan
or anything to the contrary in this Agreement, the grant of the Stock Units does
not provide the Grantee any right to receive a cash payment and the Stock Units
may be settled only in shares of Common Stock.

Termination of Service.  The Grantee has no right to compensation or damages on
account of any loss in respect of Stock Units under the Plan where the loss
arises or is claimed to arise in whole or part from: (a) the termination of the
Grantee’s office or employment; or (b) notice to terminate the Grantee’s office
or employment.  This exclusion of liability shall apply however termination of
office or employment, or the giving of notice, is caused, and however
compensation or damages are claimed.  For the purpose of the Plan, the implied
duty of trust and confidence is expressly excluded.

 




11

 

--------------------------------------------------------------------------------

 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNIT AGREEMENT

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted Restricted Stock Units in accordance with the terms
of this Notice of Grant and the Restricted Stock Unit Agreement to which this
Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Restricted Stock Unit Agreement.

 

 

Grantee

 

 

 

Grant Date

 

 

 

Aggregate Number of RSUs Granted

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement as
of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

By:

 

 

 

 

Gail E. Lehman

 

Executive Vice President

 

12

 